                                                                   AMENDED JUDGMENT IN A CRIMINAL CASE
                         v.


Date of Original Judgment:
                              (Or Date of Last Amended Judgment)
Reason for Amendment:




THE DEFENDANT:




Title & Section         Nature of Offense                                        Offense Ended   Count
IMPRISONMENT




  RETURN
                         SUPERVISED RELEASE




                        MANDATORY CONDITIONS




(check if applicable)
                                                      (check if applicable)
                                                                              et seq

                                       (check if applicable)
                                     (check if applicable)
                        STANDARD CONDITIONS OF SUPERVISION




U.S. Probation Office Use Only

                                                     Overview of Probation and Supervised
Release Conditions
SPECIAL CONDITIONS OF SUPERVISION
                                 CRIMINAL MONETARY PENALTIES


                    Assessment       JVTA Assessmen       Fine                          Restitution
TOTALS          $                                     $                             $


                                                          Amended Judgment in a Criminal Case




Name of Payee                    Total Loss**                Restitution Ordered                 Priority or Percentage




TOTALS
    SCHEDULE OF PAYMENTS


A




B

C


D



E


F




          (including defendant number)
